







1










SERVICES AGREEMENT

THIS SERVICES AGREEMENT (this “Agreement”), entered into this 28th day of May,
2010, sets forth the arrangement between BRAZOS INTERNATIONAL EXPLORATION, INC.
a Nevada corporation, with its principal place of business at 1660 N W 19th
Avenue, Pompano Beach, Florida 33069 (hereinafter referred to as “Company”), and
RENFRO HOLDINGS, INC., with its principal place of business at
_______________________________ (hereinafter referred to as “Consultant”), with
respect to compensation to which Consultant may become entitled under the terms
and conditions set forth in this Agreement.




W I T N E S S E T H:

WHEREAS, the Company is a mineral property exploration business;

WHEREAS, the Company is interested in acquiring oil and gas companies (the
“Acquisition” and in the plural, the “Acquisitions”);

WHEREAS, the Company has asked the Consultant to assist with the Acquisitions,
including locating the appropriate candidates including Renfro Energy LLC (the
“Services”); and

WHEREAS, the Consultant has informed the Company that it can assist in providing
the Services.

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties agree as follows:



1.

Purpose; Services.  In consultation with the management of the Company, the
Consultant shall provide the Services.  In performing the Services, Consultant
shall report to such person as may, from time to time, be designated by the
Company’s chief executive officer.  Consultant shall not have any authority to
execute contracts or make any commitments on behalf of the Company.  Consultant
accepts the engagement provided in this Agreement and agrees to perform the
Services in a professional manner, diligently, in good faith, in a manner
consistent with the best interests of the Company.  Consultant shall not be
required to devote his full time and attention to the Services. The Company
recognizes that Consultant has other business activities to which he devotes a
significant amount of his time.



2.

Compensation.  In consideration for providing the Services hereunder, the
Company shall issue to the Consultant 24,000,000 shares of common stock, $0.001
par value per share.  The Consultant hereby represents and warrants that it is
an accredited investor as such term is defined under Rule 501 of Regulation D.



3.

Independent Contractor Relationship.  This Agreement is intended to create an
independent contractor relationship between Consultant and Company.



(a)

No Taxes Withheld from Compensation.  Company will not withhold any taxes from
any compensation paid to Consultant according to this Agreement. It is
acknowledged and agreed by the parties that Company has not, is not, and shall
not be obligated to make, and that it is the sole responsibility of Consultant
to make, in connection with compensation paid to Consultant according to this
Agreement, all periodic filings and payments required to be made in connection
with any withholding taxes, FICA taxes, Federal unemployment taxes, and any
other federal, state or local taxes, payments or filings required to be paid,
made or maintained.



(b)

Consultant Controls Time and Effort.  It is agreed that Company is interested
only in the ultimate results of Consultant’s activities pursuant to this
Agreement, and that Consultant shall have exclusive control over the time and
effort invested by Consultant pursuant to this Agreement, and the manner and
means of Consultant’s performance under this Agreement.  



(c)

Independence from Company.  The parties further agree that Consultant shall have
no control or supervision over Company’s employees, officers, directors,
representatives or affiliates.  Consultant will not represent that it is an
employee of Company. Consultant shall at all times represent himself and be
construed as independent of Company.  Consultant shall not, under any
circumstances, be deemed to be a servant or employee of Company for any purpose,
including for Federal tax purposes.  Consultant’s relationship to Company is
that of an independent contractor, and nothing in this Agreement shall
constitute this Agreement as a joint venture or partnership between Consultant
and Company.  Consultant shall have no authority to bind Company or any of its
employees, officers, directors, representatives or affiliates by any promise or
representation, oral or otherwise, unless specifically authorized in a writing
bearing an authorized signature of a Company officer, director or
representative. All discussions and negotiations with any source for funding
and/or financing shall be conducted by Company.



4.

Confidential Information. Each party acknowledges that, pursuant to this
Agreement, it may be given access to or may become acquainted with certain
information, trade secrets or both, of the other party, including but not
limited to, confidential information and trade secrets regarding computer
programs, designs, skills, patents, pending patents, copyrights, procedures,
methods, documentation, plans, drawings, schematics, facilities, customers,
policies, marketing, pricing, customer lists and other information and know-how
all relating to or useful to the disclosing party (collectively, the
“Confidential Information") and the exclusive property of the disclosing party.



5.

Nondisclosure of Confidential Information; Noncircumvention.  During the term of
this Agreement and for a period of one year thereafter, each party shall only
disclose the Confidential Information in connection with its performance
pursuant to this Agreement, subject to the terms and conditions of this
Agreement, and otherwise, the non-disclosing party shall not in any manner,
either directly or indirectly, divulge, disclose or communicate to any person or
entity, any of the Confidential Information.  The Parties expressly agree that
the Confidential Information affects the successful and effective conduct of the
other party’s business and its good will, and that any breach of the terms of
this Section by the non-disclosing party is a breach of this Agreement.  For a
period of two (2) years after the termination of this Agreement, Company shall
not, directly or indirectly, without the prior written approval of Consultant,
which approval may be granted or withheld in Consultant’s sole discretion,
communicate with or enter into any type of formal or informal arrangement,
understanding, agreement or transaction with any contact introduced to Company
by Consultant (the “Contact”) or any affiliate of any Contact, for or on
Company’s own behalf or on behalf of any corporation, individual, partnership,
other entity or other person.  Company will not circumvent or render unnecessary
Consultant in dealing with any Contact or any of its affiliates.  As used in
this Agreement, the term “affiliate,” with respect to any person shall mean
another person that controls, is controlled by or is under common control with
such person.  Control may be evidenced by stock ownership, voting rights,
position as an officer or director or any contractual arrangement.



6.

Exceptions to Nondisclosure.  Notwithstanding anything to the contrary contained
in this Agreement, the non-disclosing party shall not be prohibited from
disclosing to third parties, or using without the prior written consent of the
disclosing party, information that (a) was, on the date of this Agreement,
generally known to the public, (b) is as of the date of this Agreement known to
the non-disclosing party, as evidenced by written records in the possession of
non-disclosing party, (c) is subsequently disclosed to non-disclosing party by a
third party who is in lawful possession of such information and is not under an
obligation of confidence, (d) is disclosed by the disclosing party to third
parties generally without restriction on use and disclosure, or (e) is required
to be disclosed by law or a final order of a court or other governmental agency
or authority of competent jurisdiction, provided, however, reasonable notice
prior to any disclosure as required by applicable law or court process shall be
given to the disclosing party which would allow Consultant sufficient time to
attempt to obtain injunctive relief in respect to such disclosure.



7.

Term, Termination of this Agreement and Return of Property.  The Term of this
Agreement shall be for a period of one (1) year (the “Term”); provided, however,
if the Company has engaged a party introduced to the Company by Consultant for
any reason under this Agreement, then the Term of the Agreement shall be
extended until such relationship has ceased.  Further, the Term shall be renewed
automatically for one (1) year terms unless either party provides notice that it
is terminated within the final thirty (30) days of the Term.  Neither party may
terminate this Agreement but for Cause.  Cause is defined as any intentional act
of fraud, embezzlement or theft.  In the event that the Services have been
attained during the Term or during the 24 month period following the Term, with
a party introduced to the Company by the Consultant, then the Company shall pay
the Consultant all compensation due under this agreement within five (5)
business days of closing of the Services.  



8.

Indemnity.  The Company shall indemnify Consultant for any and all losses to the
maximum extent permitted applicable law.



9.

Notice.  Any notice required under this Agreement shall be deemed duly delivered
(and shall be deemed to have been duly received if so given), if personally
delivered, sent by a reputable courier service, or mailed by registered or
certified mail, postage prepaid, return receipt requested, addressed to the
parties at the addresses set forth above or to such other address as any party
may have furnished to the other in writing in accordance with this Section.



10.

Law and Jurisdiction.  The laws of the State of New York apply to this
Agreement, without deference to the principles of conflicts of law.  Both
jurisdiction and venue for any litigation pursuant to this Agreement shall be
proper in the courts of New York.



11.

Severability.  If the law does not allow a provision of this Agreement to be
enforced, such unenforceable provision shall be amended to become enforceable
and reflect the intent of the parties, and the rest of the provisions of this
Agreement shall remain in effect.  



12.

Waiver.  The failure of any party, in any instance, to insist upon strict
enforcement of the provisions of this Agreement shall not be construed to be a
waiver or relinquishment of enforcement in the future, and the terms of this
Agreement shall continue to remain in full force and effect.  



13.

Assignability.  This Agreement shall not be assignable by either party.



14.

Amendment.  This Agreement may only be amended or modified in a writing signed
by both of the parties and referring to this Agreement.



15.

Entire Agreement.  This Agreement constitutes the entire agreement and final
understanding of the parties with respect to the subject matter of this
Agreement and supersedes and terminates all prior and/or contemporaneous
understandings and/or discussions between the parties, whether written or
verbal, express or implied, relating in any way to the subject matter of this
Agreement.



16.

Execution in Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one in the same instrument.  Confirmation of execution
by electronic transmission of a facsimile signature shall be binding on the
confirming party.

SIGNING THIS AGREEMENT INDICATES ACCEPTANCE OF THE TERMS OF THIS AGREEMENT.







BRAZOS INTERNATIONAL EXPLORATION, INC.




By:/s/ Samuel G. Weiss

             

Name:

Samuel G. Weiss

Title: President







RENFRO HOLDINGS, INC.

 







By:/s/James Renfro

             

Name:

Title:
























